Title: From Thomas Jefferson to C. W. F. Dumas, 31 July 1788
From: Jefferson, Thomas
To: Dumas, Charles William Frederick


          
            
              Sir
            
            Paris July 31. 1788.
          
          I had the honour of writing to you yesterday, and after sending my letter to the post-office, received a notification that the distribution of the gazette of Leyden here was prohibited. The purpose  of the present therefore is merely to ask the favor of you to make interest with your friend Luzac to send me the paper by post during the interval of it’s prohibition. If put under a common letter cover, and addressed as a letter to me, it will come safely. I had rather pay the expence of the postage than lose the benefit of that paper, which in fact I think the only one in Europe worth reading. Your interference herein will much oblige Sir Your most obedt. & most humble servt.,
          
            
              Th: Jefferson
            
          
        